Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 11/14/2022.
Claims 7-9, 15-16 have been canceled.
Claims 32-34 have been added.
Claims 1-6, 10-14 and 17-34 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 11/14/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-6, 10-14 and 17-31 rejection under 35 USC § 101:
Applicant argues that “Claim 1 does not recite a mathematical concept. According to the 2019 Revised Guidance, "[a] claim does not recite a mathematical concept... if it is only based on or involves a mathematical concept." For instance, although claim 1 may use mathematical concepts, claim 1 does not recite a mathematical concept. Rather, any limitations in claim 1 that involve mathematical concepts serve to "reduce iterative computational efforts during advertisement campaign lift calculations which frees up processing resources and system memory and, thus, improves power consumption of the system." See present Specification, para. [0012] (emphasis added). As such, while claim 1 uses mathematical concepts for purposes of performing, for example, a lift value calculation, such calculations are not the focus of the claims. Rather, the claim uses the mathematical concepts (e.g., lift value calculations) for a specific practical purpose (e.g., reducing iterative computation efforts for an advertisement campaign, identifying lift values for a particular brand of interest, etc.). As noted in "Example 39 - Method for Training a Neural Network for Facial Detection" of the subject matter eligibility examples of the 2019 Revised Guidance, while some of the limitations of claim of Example 39 are based on mathematical concepts (e.g., applying one or more transformations to each digital facial image including mirroring, rotation, smoothing, etc.), the mathematical concepts are not recited in the claims, and, thus, the claim of Example 39 does not recite any judicial exception. Similarly, the claim 1 of the present application does not include mathematical concepts that are recited as part of the claim (page 1/10)”.
Examiner disagrees. Claim 1, clearly recites Mathematical concepts (  mathematical calculation), which is one of the grouping of abstract idea. 
Claim 1 recites among other limitations; the limitation of: a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit.
Thus, claim 1 recites      Mathematical concepts ( mathematical calculation), which is one of the grouping of abstract idea.   
Example 39 does not recite mathematical concept, as the case of the instant claim1.  Example 39 only indicates (applying one or more transformations to each digital facial image including mirroring, rotation, smoothing, etc.),. Example 39 does not recite any mathematical concepts.   
In the instant application, claim 1 clearly recites Mathematical concepts (mathematical calculation), which is one of the grouping of abstract idea, as part of the claim.
Accordingly, the claim rejection of claims 
Applicant argues that “Claim 1 also does not recite a method of organizing human activity. Although the claims of the instant application provide technical benefits in the industry of market research, this does not render the claims as directed to methods of organizing human activity. Instead, the claims of the present application address the existing deficiencies in the area of advertising campaign assessments. For example, claim 1 as it relates to the instant application improves the technical field of market research analytics with respect to determining holdouts for an advertisement campaign across buyer group types and/or households and corresponding lift for the advertisement campaign. Although the claims of the instant application provide technical benefits in the industry of market research, this does not render the claims as directed to managing personal behavior or relationships or interactions between people and/or teaching and following rules as alleged by the Office action. For example, unlike "Example 42 - Method for Transmission of Notifications When Medical Records Are Updated" described as part of the subject matter eligibility examples of the 2019 Revised Guidance, which provided access to patient medical records, the limitations of the pending claim are not focused on managing interactions between people and, thus, are not directed towards a method of organizing human activity ( page 2/10)”. 
Examiner disagrees. claim 1 recites the limitations of :a buyer type determiner to determine a first group type and a second group type (i.e. managing personal behavior or relationships or interactions between people), the first and second group types associated with user identifiers corresponding to purchase instances (i.e. managing personal behavior or relationships or interactions between people) , the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors (i.e. managing personal behavior or relationships or interactions between people); a holdout group identifier to identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign (i.e. managing personal behavior or relationships or interactions between people); and a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type (i.e. mathematics concept).
Here, claim 1 is rejected under 35 U.S.C 101, because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining , identifying , reducing g and calculating a lift value. The limitation of determining, identifying, reducing and calculating a lift value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually group type of users. Similarly, the limitation of identifying based on the determined step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “calculating a lift value” in the context of this claim encompasses the user calculating a lift value.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform determining , identifying , reducing g and calculating a lift value steps. The processor in both steps is recited at a high-level of generality (i.e.,as a generic processor performing a generic computer function of determining , identifying , reducing g and calculating a lift value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Furthermore. the claimed features of claim 1 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Thus, the additional element “an apparatus and logic circuit”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (calculating lift to evaluate a marketing campaign and determining holdouts for an advertisement campaign across buyer group types and/or households and corresponding lift for the advertisement campaign)) and not in the operations of any additional elements or technology.
	Accordingly, the claim rejection of claims 1-6, 10-14 and 17-31 under 35 USC § 101 is maintained.
With regard to claims rejection under U.S.C. 103 (a):
Applicant argues that “ Bruich does not teach or suggest a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, as set forth in claim 1 (page 7/10)”.
Examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Bruisch in at least paragraph 14 discloses Using small holdout subsets and larger pseudo-control groups as described reduces the number of wasted advertising opportunities. Because holdout subsets primarily serve as checks for whether pseudo-control groups can be suitably compared to sample subsets, holdout subsets may be kept relatively small in size. Reducing the sizes of holdout subsets increases the sizes of the sample subsets, allowing more users to be exposed to advertisements from an advertising campaign.
Bruisch also in at least paragraph 49 discloses Upon observing the actions, the process generates 335 one or more metrics indicative of the effectiveness of the advertisement or advertising campaign. In one embodiment, the process determines effectiveness metrics that directly compare the observed actions of all or any combination of the users in the sample subset to the observed actions of users in the holdout subset. For example, the metrics may be generated based on a comparison between the observed actions of users in the sample subset actually presented with an advertisement (referred to as a "viewing group") and the observed actions of users in the holdout subset.
Bruisch also in at least paragraph 50 discloses an  embodiment, where the process can calculate lift metrics. A lift metric may indicate the percentage  (i.e.ratio) change in awareness or favorability towards a brand, product, or service as a result of the advertisement. For example, assume that the favorability of users in the holdout subset is computed to be x1 and the favorability of sample subset is computed to be x2, the lift value L for a metric related to favorability may then be calculated as: L = x 2 - x 1 x 1 .times. 100 % ( 1 ) ##EQU00001## .  Hence, the lift metric L measures an improvement in the favorability towards a brand, product, or service as a result of the sample subset being presented an advertisement. In other embodiments, the process performs different types of statistical analysis, such as using z-test to determine the statistical significance of responses to a question.
Bruisch also in at lest paragraph 51 discloses The input values (i.e., x2 and x1 of equation 1) for calculating a lift metric may be based on the observed actions of the sample subset and of the holdout subset. For example, when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset. The input value for the sample subset may be similarly computed. Hence, a total number of actions relating to content for a product, service or brand associated with the advertisement may be calculated for each of the sample and holdout subsets, and used to determine the lift metric.
Bruich does not specifically disclose, but Wood however discloses:
second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and 
See at least the abstract (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.
Therefore, the cited combination of prior art discloses the claimed limitations.  accordingly, the claim rejection  of claims 1-6, 10-14, 17-31 under U.S.C. 103 (a) over the cited art is maintained.

Applicant argues that “Wood does not teach or suggest a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, as set forth in claim 1 (7/10)”. 
Examiner disagrees. Applicant arguments here are similar to the one addressed above.
Applicant argues that “The Office action provides no other explanation as to the reference to "secure handling of sensitive information" in the context of the alleged conclusion of obviousness of claim 1. Therefore, the Office action fails to establish a prima facie case of obviousness of claim 1.  Because each of Bruich and Wood are missing the same elements of claim 1, the alleged Bruich/Wood combination is missing those same elements of claim 1. Therefore, the Bruich/Wood combination does not teach or suggest the apparatus of claim 1. Withdrawal of the § 103 rejections of claim 1 and all claims dependent thereon is respectfully requested (8/10)”. 
Examiner disagrees.  The claims do not recite a limitation of "secure handling of sensitive information".    The Office Action did provide a motivation statement to combine the cited reference (s).  Therefore, the Office action DID NOT fail to establish a prima facie case of obviousness of claim 1.
Therefore, the cited combination of prior art discloses the claimed limitations.  accordingly, the claim rejection  of claims 1-6, 10-14, 17-31 under U.S.C. 103 (a) over the cited art is maintained.
With regard to claims 10, 17 and 21 Applicant’s arguments are similar to the one addressed above in claim 1.   Therefore, the cited combination of prior art discloses the claimed limitations.  accordingly, the claim rejection  of claims 1-6, 10-14, 17-31 under U.S.C. 103 (a) over the cited art is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-14 and 17-34 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1-6, 21-29, 32-34 are directed to device (i.e. an apparatus); claim (s) 10-14, 30-31 are directed to a method; claim (s) 17-20  are directed to a non transitory computer medium.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 17, as exemplary, recites the limitations of: “ determine a first group type and a second group type, the first and second group types associated with user identifiers corresponding to purchase instances, the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors; identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to an advertisement campaign; reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group”. same analysis is applied to claims 1,10 and 21 
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to managing personal behavior or relationships or interactions between people ( including teaching and following rules).  The claims are also directed to mathematical concepts ( mathematical calculations).   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “processor”, that is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Same analysis is applied to Independent claim 21. Independent claims 1,10 does not recite additional element (s).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “processor” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 21.  Independent claims 1,10 does not recite additional element (s).
The dependent claims 2-6,11-14,18-20, 22-34, are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claims further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 10, 17 and 21. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-6, 10-14, 17-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruich et al, US Pub No: 2014/0114745 A1 in view of  Wood, US Pub No: 2017/0236135 A1.

Claims 1, 10 and 17:
 Bruich discloses:
determining a first group type and a second group type, the first and second group types associated with user identifiers corresponding to purchase instances, the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors (see at least paragraph 24 (the user profile may also maintain information indicating different social network connections (e.g., friends, family members) for a user. For example, a first user can accept requests from other users of the social networking system to become connections of the first user. After the first user accepts the requests, the social networking system may store information indicating those other users to which the user is now connected in the social networking system in the first user's profile);
 identifying (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign  (see at least paragraphs 24-25 (a social networking system can be configured to observe the actions or behaviors of its users in order to accurately measure advertising effectiveness. More specifically, one or more advertisements are selected from an advertising campaign, and the selected advertisements are targeted and presented to specific subsets of social networking system users while being withheld from other subsets of social networking system users. Following presentation of the advertisements, various online actions (e.g., searches, likes, shares, group joins, purchases, etc.) and offline actions of the users in the subsets are observed. The observed actions and/or other data may be compared, contrasted, and/or analyzed between the subsets to measure the effectiveness of the advertising campaign or advertisements.); and
 reducing computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type and a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit (see at least paragraphs 49-57; Paragraph 50 (process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement);  
Bruich does not specifically disclose, but Wood however discloses:
second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and 
See at least the abstract (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Claims 2-3, 11, 18, 22-23:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
constraining the first holdout group to a first percentage of the first group type and the second holdout group to a second percentage of the second group type;
wherein the first percentage is equal to the second percentage;
See at least paragraph 12 (the pseudo-control group may be larger than the holdout subset. For example, the pseudo-control group may include five, ten, or twenty times more users than the holdout subset. The holdout subset may include a number of users that is any suitable percentage of the combined number of users of the holdout subset and the sample subset. For example, the holdout subset may include 10%, 5%, 1%, or 0.1% of the combined number of users of the holdout subset and the sample subset);

Claims 4, 12, 19 and 24:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
retrieving, from a publisher, the user identifiers (see at least paragraph 42 (The sample range 412 and or the holdout range 414 may be specified by an advertiser or a system operator to control the number of users included in each subset);  

Claims 5 , 13 and 25:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
retrieving, from the publisher, at least one of control group user identifiers, test group user identifiers, or exposed group user identifiers  (see at least paragraphs 54, 58; (Table 1, the column titled "Number of Impressions" includes different ranges of number of times the advertisement is presented to users in the sample subset. The additional columns in Table 1 identify lift metrics for product awareness and brand favorability corresponding to the different ranges of advertisement presentation);

Claims 6, 14, 20, 26 and 32:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
 determining households that correspond to user identifiers associated with the purchase instances;
generate a first household segment based on the first group type and first user demographic data; and generate a second household segment based on the second group type and second demographic data, the second demographic data different than the first demographic data;
see at least paragraph 10 (the pseudo-control group includes users in the sample subset that were not presented with the advertisements. More specifically, the pseudo-control group includes users in the sample subset that did not meet specific targeting criteria (e.g., demographic criteria (first and second), interest criteria, behavioral criteria), etc. for being shown advertisements. However, because such users were not randomly selected, the pseudo-control group cannot be considered a true control group. In another implementation, the pseudo-control group includes users external to or not known to be associated with the social networking system. In one aspect, the users external to the social networking system included in a pseudo-control group may not be users of a particular online entity (e.g., a website) but may be people, households, or other entities about which an advertiser has information (e.g., purchase transaction data). For purposes of illustration in this disclosure, such persons or households may be referred to as users); 

Claims 7 and 15:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
calculating a lift value for the advertisement campaign based on the first and the second holdout groups that are not exposed to the advertisement campaign (see at least claim 4; calculating the measure of effectiveness comprises: determining a total number for actions performed by the users not in the holdout subset that are associated with the one or more advertisements; determining a total number for the actions performed by the users of the holdout subset that are associated with the one or more advertisements; and computing a lift metric based on a comparison of the total number for the actions performed by the users not in the holdout subset and the total number for the actions performed by the users of the holdout subset);

Claims 8-9 and 16:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
determining an All Outlet Adjustment factor by extrapolating panelist data from an audience measurement entity and applying the All Outlet Adjustment factor to the lift value for the advertisement campaign  (see at least paragraphs 49-51(when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset. The input value for the sample subset may be similarly computed. Hence, a total number of actions relating to content for a product, service or brand associated with the advertisement may be calculated for each of the sample and holdout subsets, and used to determine the lift metric);

Claims 27-28 and 30:
the combination of  Bruich/ Wood teaches the limitations above.
wherein the processor circuitry is to determine a lift value for the advertisement campaign based on the first and the second holdout groups by multiplying a number of households exposed to the advertisement campaign by an adjustment factor;
wherein the lift calculator is to calculate the lift value for the first group type by multiplying a number of households exposed to the advertisement campaign in the first group type by an adjustment factor;
Bruich in at least paragraph 49 disclsoes Upon observing the actions, the process generates 335 one or more metrics indicative of the effectiveness of the advertisement or advertising campaign. In one embodiment, the process determines effectiveness metrics that directly compare the observed actions of all or any combination of the users in the sample subset to the observed actions of users in the holdout subset. For example, the metrics may be generated based on a comparison between the observed actions of users in the sample subset actually presented with an advertisement (referred to as a "viewing group") and the observed actions of users in the holdout subset; Paragraph 50, discloses an embodiment where , the process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement; Paragraph  51 discloses (The input values (i.e., x2 and x1 of equation 1) for calculating a lift metric may be based on the observed actions of the sample subset and of the holdout subset. For example, when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset;
Wood in at least the abstract discloses (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit); Paragraph 14 discloses (generate a metric of advertisement responsiveness that considers an incremental  lift of the advertisement in connection with one or more reach values associated with purchaser/buyer types. Purchaser buyer types may include, but are not limited to category purchase intensity types (e.g., light category buyers, medium category buyers, heavy category buyers and/or non-category buyers);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Claims 29, 31 and 34:
the combination of  Bruich/ Wood teaches the limitations above.
wherein the lift calculator is to calculate the lift value for the advertisement campaign based on a sum of lift values associated with the first group type and the second group type;
wherein the lift calculator is to determine the lift value for a brand of interest by summing lift values associated with the first household segment and the second household segment to identify a total lift value for a brand of interest
Bruich in at least paragraph 49 discloses Upon observing the actions, the process generates 335 one or more metrics indicative of the effectiveness of the advertisement or advertising campaign. In one embodiment, the process determines effectiveness metrics that directly compare the observed actions of all or any combination of the users in the sample subset to the observed actions of users in the holdout subset. For example, the metrics may be generated based on a comparison between the observed actions of users in the sample subset actually presented with an advertisement (referred to as a "viewing group") and the observed actions of users in the holdout subset; Paragraph 50, discloses an embodiment where , the process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement; Paragraph  51 discloses (The input values (i.e., x2 and x1 of equation 1) (i.e. x2+x1) for calculating a lift metric may be based on the observed actions of the sample subset and of the holdout subset. For example, when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset;
Wood in at least the abstract discloses (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit); Paragraph 14 discloses (generate a metric of advertisement responsiveness that considers an incremental  lift of the advertisement in connection with one or more reach values associated with purchaser/buyer types. Purchaser buyer types may include, but are not limited to category purchase intensity types (e.g., light category buyers, medium category buyers, heavy category buyers and/or non-category buyers);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Claim 33:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
wherein the holdout group identifier is to identify the first holdout group of the user identifiers from the first household segment and (b) the second holdout group of the user identifiers from the second household segment (see at least the abstract(the advertisements are presented, actions performed by users in the different subsets are be identified and analyzed to determine metrics describing the effectiveness of the particular advertising campaign); paragraph 18 (use of a hash function to determine if a user identifier belongs to a particular subset of user identifiers;


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Harvey et al, US Pub No: 2013/0006706 A1, teaches using consumer purchase behavior for television targeting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3681